



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Hallgren v. Fry,









2013 BCCA 15




Date: 20130115

Docket: CA038371

Between:

Roxanne Lee
Hallgren

Respondent/
Appellant on Cross Appeal

(Plaintiff)

And

Peter Douglas Fry

Appellant/
Respondent on Cross Appeal

(Defendant)




Before:



The Honourable Madam Justice Saunders





The Honourable Madam Justice Neilson





The Honourable Madam Justice Bennett




On appeal from: Supreme
Court of British Columbia, July 19, 2010
(
Hallgren v. Fry
, 2010 BCSC 1007, Vancouver Registry No. E072088)




Counsel for the Appellant on Cross Appeal:



R. Rhodes





Counsel for the Respondent on Cross Appeal:



G. Lang





Place and Date of Hearing:



Vancouver, British
  Columbia

September 26, 2012





Place and Date of Judgment:



Vancouver, British
  Columbia

January
  15, 2013





Written Reasons by:





The Honourable Madam Justice Neilson





Concurred in by:





The Honourable Madam Justice Saunders





The Honourable Madam Justice Bennett








Reasons for Judgment of the Honourable
Madam Justice Neilson:

[1]

The appellant and respondent on the cross appeal, Peter Douglas Fry, and
the respondent and appellant on the cross appeal, Roxanne Lee Hallgren, were
married for 27 years. When they separated and divorced, the issues surrounding
the division of family assets and spousal support payable by Dr. Fry to Ms. Hallgren
were determined at a six-day trial. The trial judge ordered an equal division
of the assets, which provided each party with property valued in the range of $2,000,000,
and ordered Dr. Fry to pay Ms. Hallgren monthly spousal support of
$9,500, commencing on April 1, 2010: 2010 BCSC 1007.

[2]

Dr. Fry brought an appeal from that order, and Ms. Hallgren
filed a cross appeal. By the time this appeal was heard, however, the parties
had been able to settle many of the issues remaining between them, and only
these three issues, raised in the cross appeal, remained for determination:

1)       Did the trial judge err in
valuing Dr. Frys professional corporation, Dr. Peter Fry Inc.?

2)       Did the trial judge err in
declining to award retroactive spousal support?

3)       Did the trial judge err in
failing to award Ms. Hallgren special costs?

Background

[3]

The background of the parties and their marriage is fully recorded in
the reasons for judgment of the trial judge. I will set out only that history relevant
to the issues before us.

[4]

The parties married on September 13, 1980, when Ms. Hallgren
was 24 and Dr. Fry was 39. Dr. Fry was a successful vascular surgeon
in Vancouver. Ms. Hallgren was a nurse. In 1989, they together established
a cosmetic vein clinic that Ms. Hallgren operated, initially in the same
premises as Dr. Frys medical practice and, later, in a physicians office
closer to the couples home in Langley, where she worked four days a week.

[5]

There were no children of the marriage, but Ms. Hallgren played an
active role in helping Dr. Fry carry out his responsibilities toward his three
children from his earlier marriage.

[6]

The trial judge found the parties worked well as a team, and supported
each other in their various career and business prospects. They were largely
successful in these ventures, and had a high standard of living. Since the late
1980s, the matrimonial home had been a 20-acre property in Langley, where they
raised horses. When the parties separated in April 2007 they both remained in
that home until trial, living in separate quarters.

[7]

Ms. Hallgren commenced matrimonial proceedings on June 21,
2007 and, on the same day, obtained a restraining order under s. 67 of the
Family Relations Act
, R.S.B.C. 1996, c. 128. On September 13,
2007, the parties obtained a declaration under s. 57 of that
Act
,
and on January 15, 2009 they were divorced.

Discussion

[8]

The objectives of finality and certainty in matrimonial litigation lead
to a deferential standard of appellate review of trial decisions dealing with
division of family assets and spousal support. This Court may not interfere
with such orders unless the trial judge has made an error in principle,
significantly misapprehended the evidence, or made an award that is clearly
wrong:
Hickey v. Hickey
, [1999] 2 S.C.R. 518 at paras. 1112, 172
D.L.R. (4th) 577;
Van De Perre v. Edwards
, 2001 SCC 60 at para. 15,
[2001] 2 S.C.R. 1014.

1)       Did the trial judge err in valuing Dr. Frys
professional corporation, Dr. Peter Fry Inc.?

[9]

Dr. Fry carried on his medical practice as an employee of Dr. Peter
Fry Inc. (PFI), a company owned by both parties. They agreed PFI was a family
asset that would be divided equally once the accrued shareholders equity was
established. This was comprised of three assets: a condominium at Whiski Jack
with an agreed value of $13,000; short-term investments held with several
brokerage firms; and a strata-title property in Langley, purchased and
renovated in 2006 to provide new offices for Dr. Frys practice. The issue
at trial was the valuation of the investments and the property.

[10]

The trial judge valued the accrued shareholders equity at $1.26 million.
Referring to the companys most recent financial statements, dated
July 31, 2009, he calculated that value as follows:

[68]      The balance sheet for the same period shows Short
Term investments listed in PFI's Current Assets of $1,241,393. That amount is
the cost of the investments. The actual fair market value as at the date of
trial was $835,866. This figure is based on financial information received from
various investment houses in response to the plaintiff's subpoenas issued to
compel disclosure.

[69]      The value of property, plant and equipment is
$599,823 on the Balance Sheet of which $574,125 is attributed to the building
and land. The 2010 Assessment Roll Report places a value on the property of
$355,000 and an appraisal done by Dr. Fry on February 4, 2009 supports
that amount.

...

[71]      Taking into account the
evidence at trial as to the balance of accounts held by PFI, the decline in the
investment portfolio and current appraisal value of his Langley office premises
from those values set out in the PFI financial statements of July 31, 2009 and
taking into account the evidence of Mr. Maycock, I find the accrued shareholders
equity of PFI to be approximately $1,260,000 as at the date of trial.

[11]

Ms. Hallgren says the trial judge erred in valuing both PFIs
investments and its Langley property. She contends the investments were worth
$1,256,600, and the property value was $599,823, producing a total of
$1,869,423 for PFIs assets. She maintains this is corroborated by the 2009
financial statements, which show shareholders equity in the company of
$1,911,414.

[12]

With respect to the investments, Ms. Hallgren says the trial judge,
at para. 68 of his reasons, was clearly wrong in stating the figure of
$835,866 was based on information from investment houses provided in response
to her subpoenas. This value, in fact, came from Mr. Maycock, PFIs
accountant, who testified that the investment portfolio had an adjusted cost
base of $1,241,393 as of July 31, 2009, and a market value of $835,866 as
of the trial date. Ms. Hallgren points out Mr. Maycock was not asked
how he reached that figure. Nor did he provide any documentary support for it.
He simply said he had adjusted the July 2009 financial statement for the fair
market value of the investment portfolio.

[13]

Further, Ms. Hallgren points out that information about the current
value of these investments did not emerge until the midst of the trial, after Mr. Maycock
had testified. Dr. Fry did not provide a financial statement until the
second day of trial, and failed to append to it the required supporting documents.
As a result, the trial was adjourned at the conclusion of the evidence for him
to produce these. When he failed to do so, Ms. Hallgren subpoenaed the
records of PFIs investments and, when the trial resumed in March 2010, entered
them in evidence.

[14]

These documents are voluminous, totalling over 350 pages, and include
records from six accounts in PFIs name: four with CIBC Wood Gundy, one with
Raymond James, and one with CIBC-Langley Bank. While they do not provide complete
statements for each month from August 2009 to the commencement of the trial in
January 2010, it is clear the value of the investments in these accounts
increased significantly during that time. In the three months for which
complete statements are available, these show a total value of investment
assets of $853,520.03 in June 2009, $1,080,804.89 in October 2009 and, as Ms. Hallgren
states, $1,256,600 in February 2010.

[15]

Ms. Hallgren accordingly contends that the trial judges valuation
of $835,866 cannot be accepted, given his clear error in attributing Mr. Maycocks
value to the subpoenaed investment statements, the absence of any evidentiary
basis for Mr. Maycocks valuation, and the judges evident failure to
consider the undisputed evidence from the investment firms, which demonstrated
that the value of PFIs accounts was significantly higher than $835,866 at the
time of the trial.

[16]

I accept those submissions, and am satisfied the trial judges valuation
of PFIs investments cannot be supported.

[17]

The question then becomes what value should be assigned to the
investments. Dr. Fry argues the fairest way to deal with valuation of
these investments would be to remit the matter to the Registrar for a final
assessment on updated material. I am unable to agree. The objective of finality
in matrimonial litigation militates against continuing litigation based on the
fluctuating value of investments.

[18]

Where an asset with a fluctuating value is to be divided equally, the
general rule is to value it as of the date of trial, unless considerations of
fairness dictate otherwise:
Blackett v. Blackett
(1989), 40 B.C.L.R.
(2d) 99 at 103, 22 R.F.L. (3d) 337 (C.A.);
Gilpin v. Gilpin
(1990), 50
B.C.L.R. (2d) 251 at 255, 29 R.F.L. (3d) 250 (C.A.);
Stark v. Stark
(1990),
47 B.C.L.R. (2d) 99 at 110, 26 R.F.L. (3d) 425 (C.A.).

[19]

Here, the trial commenced on January 11, 2010, which suggests the
value set out in the October 2009 statements would be appropriate, as these are
the last complete statements before that date. The trial extended, however,
until March 19, 2010, due to the adjournment required to obtain Dr. Frys financial
records. As explained in the final section of these reasons, the trial judge did
not find this was a case of deliberate or blameworthy non-disclosure. Nevertheless,
I am persuaded that in these circumstances fairness requires that Ms. Hallgren
have the benefit of a valuation based on the investment statements of February
2010, which were produced solely due to her initiative, and were current during
the extended trial.

[20]

I would accordingly set aside the trial judges valuation of the
investments at $835,866, and substitute $1,256,600 as the appropriate value of
that asset.

[21]

Turning to the trial judges valuation of the Langley office property, Ms. Hallgren
argues he erred in accepting the assessed value of $355,000 as an accurate
portrayal of its worth. She points out that, at para. 69 of his reasons,
the trial judge erred in saying the assessed value was supported by an
appraisal, as neither party introduced an appraisal into evidence. She also
contends the assessed value was unrealistically low, and says the property
should instead have been given its book value, recorded as $599.823 in the 2009
financial statements. She maintains this value was supported by Dr. Frys
testimony that it cost about $560,000 to put the office property together.

[22]

I am unable to agree the trial judge erred in valuing this property.
There was limited evidence as to its worth. The 2009 financial statements did
not account for depreciation on the property, and the trial judge was not
obliged to accept its book value. Dr. Frys evidence about the property
was vague, and related to its value four years prior to trial. I am satisfied
the trial judge was entitled to accept the assessed value as a reasonable
estimate of the propertys worth in the absence of any other reliable evidence.
His error in assuming an appraisal supported this value was inconsequential.

[23]

I would grant the cross appeal on this ground to the extent of setting
aside the trial judges valuation of PFIs investments at $835,866, and
substituting a value of $1,256,600 for that asset. The accrued shareholders
equity of PFI is thus valued at $1,624,600.

2)       Did
the trial judge err in declining to award retroactive spousal support?

[24]

At trial, Ms. Hallgren sought spousal support of $16,921 per month,
payable from June 2007 when she commenced the action. The trial judge decided
she was entitled to non-compensatory support, but found many of the expenses
she claimed were unrealistic. He accordingly awarded support of $9,500 payable
from April 1, 2010, based on his findings that, following division of the
assets, Dr. Frys annual income would be approximately $400,000, and Ms. Hallgrens
income would be $120,000 if she worked five days per week. The trial judge
declined to award retroactive support. He did not set out the basis for this in
his initial decision, but in his later reasons dealing with costs (2011 BCSC
33) he provided some insight into this issue:

[12]      As explained in my
decision, I found the plaintiff was entitled to spousal support, although not
in the amount she had claimed, nor on a retroactive basis.  I concluded
particularly that Ms. Hallgren had significantly overstated her
anticipated expenses.  I attributed more income to both plaintiff and defendant
than either party submitted they would earn following the division of family
assets.

[25]

On appeal, Ms. Hallgren says the trial judge erred in failing
undertake the analysis established in
Kerr v. Baranow
, 2011 SCC 10 at paras. 207208,
[2011] 1 S.C.R. 269. In
Kerr
, the Court affirmed that the principles
governing retroactive child support are also relevant to deciding whether a
retroactive award of spousal support is appropriate. These factors are: i) the
needs of the recipient; ii) the conduct of the payor; iii) the reason for the
delay in seeking support; and iv) any hardship the retroactive award may have
on the payor spouse. The Court noted, however, that the different legal
principles and objectives that underlie spousal support may result in
considering and weighing these factors somewhat differently. In particular,
concerns about notice, delay and misconduct will generally carry more weight in
assessing a claim for spousal support.

[26]

Ms. Hallgren maintains that, had the trial judge conducted this
analysis, he would have awarded her retroactive maintenance of $313,500 for the
period from July 2007 to the commencement of the support ordered at trial. She
says the income disparity between the parties, and her need for support,
clearly preceded the trial and formed the basis for her entitlement to
retroactive support. Dr. Fry cut off her access to their joint accounts
when the marriage began to deteriorate, and she could not maintain her
customary standard of living. Instead, she was forced to rely solely on her own
income to support herself and, by trial, owed about $49,000 on her line of
credit and $15,000 to the Canada Revenue Agency.

[27]

The absence of any analysis of this issue by the trial judge is
regrettable but perhaps understandable as it was hardly mentioned by the
parties during their submissions. In any event, this omission is not fatal if
the principles in
Kerr
, applied to the facts found by the trial judge,
support his conclusion that retroactive spousal support was not warranted:
Kerr
at para. 218;
Reis v. Bucholtz
, 2010 BCCA 115 at paras. 6781,
3 B.C.L.R. (5th) 71.

[28]

Turning to those principles, the trial judge recognized that the first
two, Ms. Hallgrens needs and Dr. Frys conduct, were uniquely
related in this case because, since separation, the parties had continued to share
the matrimonial home, and Dr. Fry had made a number of payments that were
to Ms. Hallgrens benefit.

[29]

First, Dr. Fry paid many of the expenses associated with the home. In
her financial statement of September 20, 2007, Ms. Hallgren swore the
she was ... presently residing in the family home. The defendant is paying for
most of the present expenses that we incur with respect to the family home. Her
monthly expenses related to housing and utilities on that statement were less
than $215. Her total monthly expenses were $5,354.57, she listed no debt, and she
set out financial assets of $109,143 held in her name alone. Her employment
income was $61,300.

[30]

In his testimony, Dr. Fry confirmed he paid various expenses for
both parties after separation including, but not limited to, operating expenses
on the farm, house insurance and taxes, utilities, and expenses related to
repairs for the cottage on the property. It is apparent that this situation
evolved over the years before trial, and Ms. Hallgren also came to pay
some expenses related to the home. Nevertheless, it was open to the trial judge
to find on this evidence that Dr. Fry contributed more than Ms. Hallgren
to these expenses.

[31]

Further, following separation, Dr. Fry used income of $178,500 from
PFI to retire the mortgage on the Langley office property. Ms. Hallgren concedes
she will receive the benefit of half of that, or $89,250, when that asset is
divided.

[32]

As well, after they separated Dr. Fry disbursed $400,000 from the
sale of his mothers home in England to pay debts and expenses of both parties.
A reconciliation entered in evidence indicates Ms. Hallgren received the
benefit of $170,000 of these funds, including a payment of $34,000 to her RRSP
and one of $33,000 to her personal account.

[33]

Following the separation, Ms. Hallgren continued to work four days
a week at the vein clinic. Her updated financial statement, provided in January
2010, indicated her employment income was approximately $75,450, she had
accumulated debt as set out above, and the financial assets she held in her
name alone had increased by about $42,500. She claimed monthly expenses of almost
$23,000, which she described as reasonable and consistent with my
pre-separation lifestyle. She attributed over $5,000 of these to housing and
utilities.

[34]

The trial judge accepted the separation had had a significant impact on Ms. Hallgrens
lifestyle, and appreciated her earlier standard of living was a relevant
consideration in her entitlement to support. He was unimpressed, however, with
her proposed expenses, stating:

[124]    The plaintiff's income will continue through her
work in the cosmetic vein clinics. In addition, after the expense of purchasing
a new home, she will have investment income from the division of family assets.
I note the plaintiff has expressed a desire to move back to Vancouver. She
testified she expects to have to spend roughly $1 million to find a residence.
In my view, this amount is excessive. In assessing the plaintiff's reasonable
needs, I conclude she will spend roughly the equivalent on new premises as she
will receive from the sale of the Langley family home. She should then have
approximately $1 million available to invest outside of her RRSPs as a result
of receiving a one-half share in the family assets.

...

[128]    In my view, many of the expenses the plaintiff has
listed reveal she has an unrealistic expectation of what she will be able to
afford going forward. While she is entitled to spousal maintenance which
provides some recognition of the lifestyle she enjoyed during her marriage, she
is not entitled to maintain that lifestyle in the absence of a consideration of
all the circumstances of the case. The court must take a realistic approach to
spousal maintenance.

[129]    Many of the expenses or
needs listed by the plaintiff are unrealistic. Perhaps the list of prospective
expenses contains a wish list or perhaps it is a list composed not
understanding what she would ultimately be entitled to or what expenses would
reasonably be incurred. Some examples of monthly expenses from her Financial
Statement are:  rent or mortgage ($3,000); house repairs ($1,000); meals outside
home ($600); vacations ($2,000); pet care and nanny ($3,100); clothing
($1,000); and entertainment ($1,000).

[35]

As set out earlier, the trial judge found Ms. Hallgrens future
income would be $120,000, $80,000 of which was attributed to employment income
if she worked a five-day week, and $40,000 of which was investment income.

[36]

The trial judges findings indicate he gave little weight to the third
and fourth factors in the
Kerr
analysis. With respect to delay, Ms. Hallgren
did not bring an application for interim spousal support during the
two-and-a-half years before the trial. Her statement of claim did include a
claim for spousal support so, in that sense, Dr. Fry was alerted to the
prospect of a retroactive claim. Nevertheless, it is a reasonable inference
that, had she applied for interim support, he would have discontinued the payments
he was making on her behalf, or asked that they be offset against any support
payable.

[37]

Finally, with respect to the fourth factor regarding hardship the
retroactive award may have on Dr. Fry, at trial he testified he was going
to retire due to health reasons. The trial judge, however, found the evidence
insufficient to support a finding that he was unable to carry on in his
practice. While Dr. Fry appealed this finding, that issue has now been
settled.

[38]

I am satisfied the
Kerr
analysis supports the trial judges findings
and his discretionary decision not to award retroactive spousal support. In the
unique circumstances of this case he was entitled to put considerable weight on
the undisputed evidence that Dr. Fry made substantial financial
contributions to Ms. Hallgrens benefit between separation and trial. His
payment of her half of the PFI mortgage, and the funds applied to her account from
the sale of the mothers home, total $259,250. Dr. Fry also contributed an
unknown amount to costs related to the house and utilities. It would be
reasonable to offset these amounts against a claim for retroactive spousal
support, and infer that Ms. Hallgrens financial need, and her entitlement
to non-compensatory support, did not arise immediately upon separation but
became more acute with her pending change in residence.

[39]

I am satisfied there is no merit in this ground of appeal.

3)       Did
the trial judge err in failing to award Ms. Hallgren special costs?

[40]

After judgment was delivered, Ms. Hallgren sought an order pursuant
to Rule 14-1(14) or 14-1(33) of the
Supreme Court Civil Rules
for
special costs, payable by either Dr. Fry or his counsel, due to their
failure to disclose the amounts in the investment accounts in a timely manner.

[41]

The trial judge declined to make such an award. He found he could not
determine whether the late delivery of this information was due to deliberate
acts of Dr. Fry or his counsel, or to dilatory action by the financial
institutions. As well, he noted that the parties efforts to obtain production
of financial information were put on hold shortly before the trial as they
tried to resolve their differences through mediation. He also observed that
while Ms. Hallgren did not know the balance in these accounts, her counsel
knew of their existence and location. He concluded this was not a case of
nondisclosure or hidden assets that justified special costs.

[42]

Ms. Hallgren takes issue with this finding. She recounts Dr. Frys
failure to produce contemporary records of investment accounts, the resulting
adjournment of the trial, and the fact these were not produced until her
counsel took the initiative and issued subpoenas for them. She says the trial
judge erred in failing to permit her to recover the additional legal expenses
she incurred because of these events.

[43]

An award of costs, including special costs, is a discretionary matter.
An appellate court may only intervene if the trial judge has misdirected
himself as to the law, or made a palpable error in his findings of fact. This
principle applies equally to an award of special costs:
British Columbia
(Minister of Forests) v. Okanagan Indian Band
, 2003 SCC 71 at paras. 4243,
[2003] 3 S.C.R. 371;
Bronson v. Hewitt
, 2011 BCCA 519 at paras. 3435,
313 B.C.A.C. 304.

[44]

I am not persuaded the trial judge made an appealable error in the exercise
of his discretion by refusing to order special costs in the circumstances he
enumerated.

[45]

I would not accede to this ground of appeal.

Conclusion

[46]

I would allow the cross appeal to the extent of setting aside the trial
judges assessment of $1.26 million for the accrued shareholders equity of PFI,
and substituting instead a value of $1,624,600.

The Honourable Madam Justice Neilson

I AGREE:

The
Honourable Madam Justice Saunders

I AGREE:

The Honourable Madam Justice
Bennett


